Citation Nr: 0003045	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-19 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension due to the need for 
regular aid and attendance of another or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant had qualifying active service from January 1952 
to June 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1998 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
special monthly pension (SMP) based on the need for regular 
aid and attendance of another or by reason of being 
housebound.

It is noted that the veteran had earlier appealed a decision 
that denied his claim for service connection for post-
traumatic stress disorder (PTSD); however, subsequent to 
filing his substantive appeal, the veteran in August 1999, 
submitted a written request to withdraw his appeal of that 
issue.  Therefore, the SMP issue is the only issue presently 
before the Board.


FINDINGS OF FACT

1.  The veteran, who was born in September 1933, is in 
receipt of pension based on permanent and total disability.

2.  The veteran has the following nonservice-connected 
disabilities: bipolar disorder and emotional instability 
reaction, rated 50 percent disabling; arthritis of left knee, 
right wrist, and lumbar spine, rated 20 percent disabling; 
left inguinal hernia, rated 10 percent disabling; 
degenerative disc disease, cervical spine, rated 10 percent 
disabling; and chronic obstructive pulmonary disease (COPD), 
rated 10 percent disabling.

3.  The veteran is not totally blind or near totally blind.

4.  The veteran is not a patient in a nursing home.

5.  The veteran is not bedridden nor housebound.

6.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on being 
housebound are not met. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by his assertions that he is 
housebound and needs regular aid and attendance which must be 
taken as credible for the purpose of determining well-
groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
RO has assisted the veteran in all necessary matters, 
including seeking and securing all possible treatment 
records.  The Board is satisfied that all relevant facts that 
may be developed have been properly developed, and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as: Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (1999).

The United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims) (Court), in discussing 
38 C.F.R. § 3.352(a), noted that: (1) it is mandatory for the 
Department of Veterans Affairs (VA) to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers to 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, the increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999).

In this case, the veteran has the following nonservice- 
connected disabilities: bipolar disorder and emotional 
instability reaction, rated 50 percent disabling; arthritis 
of left knee, right wrist, and lumbar spine, rated 20 percent 
disabling; left inguinal hernia, rated 10 percent disabling; 
degenerative disc disease, cervical spine, rated 10 percent 
disabling; and chronic obstructive pulmonary disease (COPD), 
rated 10 percent disabling.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
The record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances.

Further, the evidence indicates that the veteran is not 
bedridden, unable to walk unassisted, or unable to dress or 
undress himself.  During VA examinations conducted in January 
1997, October 1997, and August 1998, no abnormalities were 
noted in his upper and lower extremities, except limited 
range of motion of the right wrist and mild muscle wasting of 
the left thigh.  He reportedly used a cane to ambulate.  
During general medical examination in October 1997, the 
veteran reported he was able to walk up to 20 feet before he 
became out of breath and had to stop to rest.  According to 
the examiner, the veteran walked unassisted, with a slight 
limp of the left leg.  The examiner in October 1997 opined 
that he did not believe the veteran was housebound or in need 
of a personal assistant.  

The VA examiner in August 1998, focused primarily on the 
veteran's psychiatric and mental condition.  It was reported 
that his "wife has to assist with everything."  The 
examiner noted the veteran's long history of treatment for 
psychosis.  Currently, he was unable to drive due to 
increased anxiety and forgetfulness.  His wife had to remind 
him to change clothes, bathe, and other activities of daily 
living.  He reportedly was "fearful much of time" and would 
go into the woods, alone.  The examiner concluded that "the 
patient is very limited due to his bipolar illness."  
However, there was no indication that the veteran needed 
actual assistance of another in self feeding, fastening 
clothes, bathing, and shaving.  

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that there is no indication that 
the veteran was not competent for VA purposes or incapable of 
managing his benefits.  The two 1997 and August 1998 
examination reports contain no evidence of psychosis and no 
suicidal or homicidal ideation.  On the basis of the detailed 
information contained in these reports as well as review of 
the veteran's recent outpatient treatment records dated from 
January 1997 through August 1998, the Board finds that the 
veteran does not lack the capacity to protect himself in his 
environment.  Considering the entire record, the Board 
concludes that the preponderance of the evidence shows that 
the veteran does not need regular assistance to protect 
himself from daily hazards.

The Board notes that the VA examiner in August 1998 noted the 
veteran reported that he spends most days in bed.  However, 
no condition was identified which, through its essential 
character, actually requires that the claimant remain in bed.  
As such a disability cannot be identified from the record 
before the Board, the Board concludes that the veteran is 
not, in fact, bedridden.  Rather, the record indicates that 
he leaves his home at least to attend medical appointments 
and reportedly to spend time in the woods alone.

The Board recognizes that the veteran's various ailments in 
combination are severely disabling.  Although he may, in the 
future, require regular aid and attendance because of 
advancing age or deterioration in his disabilities, the 
record as a whole does not show that he now meets the 
requirements for special monthly pension based on the need 
for aid and attendance.

Concerning whether the veteran is entitled to special monthly 
pension based on housebound status, the Board initially notes 
that the veteran does not have a single disability rated as 
100 percent disabling.  Nor does it appear from the record 
that the veteran is in fact housebound.  There is no evidence 
to suggest that the veteran is not ambulatory.  It was noted 
in the most recent report of VA aid and attendance 
examination that the veteran went and stayed in the woods 
alone.  There is also evidence of attending medical 
appointments.  Thus, it appeals that at least on occasion the 
veteran leaves his residence.  Accordingly, the Board 
concludes that special monthly compensation by reason of 
being housebound is not warranted.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


